

116 HR 7049 IH: DOD Portfolio Management Accountability Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7049IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Johnson of South Dakota (for himself, Mr. Vela, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to develop a plan to improve the Department of Defense-wide management of the investments in weapon systems of the Department, and for other purposes.1.Short titleThis Act may be cited as the DOD Portfolio Management Accountability Act.2.Portfolio Management Plan(a)In generalThe Secretary of Defense shall direct the Under Secretary of Defense for Acquisition and Sustainment, in coordination with the Chairman of the Joint Chiefs of Staff, and the Director of Cost Assessment and Program Evaluation, to develop a plan to identify, develop, and acquire databases, analytical and financial tools, and workforce skills to improve the Department of Defense-wide assessment, management, and optimization of the investments in weapon systems of the Department, including through consolidation of duplicate or similar weapon system programs.(b)Plan contentsThe plan developed under subsection (a) shall—(1)describe the databases and analytical and financial tools in use by the Department of Defense that may be used to support the Department-wide assessment, management, and optimization of the investments in weapon systems of the Department;(2)determine the database and analytical and financial tool requirements that must be met, and the workforce skills necessary, for more effective Department-wide reviews, analyses, and management by the Secretary of the investments in weapon systems of the Department;(3)identify the skills described in paragraph (2) that are possessed by the workforce of the Department; (4)identify the databases and analytical and financial tools to be modified, developed, or acquired to improve the Department-wide reviews, analyses, and management of the investments in weapon systems of the Department; and(5)set forth a timeline for implementing the plan, including a timeline for the modification, development, and acquisition of each database and analytical and financial tool identified under paragraph (4).(c)Submission to Congress(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress the plan developed under subsection (a).(2)FormThe plan submitted under paragraph (1) shall be in an unclassified form but may contain a classified annex.